Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE, NATHANIEL L. CARTER,
LORI CUTUNILLI, LARRY D. COOK,
ALVIN CRISWELL, KESHA CRENSHAW,
NEIL YARBROUGH, and AMIE TRAPP,

Plaintiffs, on their own behalf
and of a class of similarly
situated persons,

v.
DOMINION VOTING SYSTEMS INC.,
a Delaware corporation, FACEBOOK, INC.,
a Delaware corporation, CENTER FOR TECH
AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually, BRAD
RAFFENSPERGER, individually, GRETCHEN WHITMER,
individually, JOCELYN BENSON, individually,
TOM WOLF, individually, KATHY BOOCKVAR,
individually, TONY EVERS, individually,
ANN S. JACOBS, individually, MARK L. THOMSEN,
individually, MARGE BOSTELMAN, individually,
JULIE M. GLANCEY, DEAN KNUDSON,
individually, ROBERT F. SPINDELL, JR,
individually, and DOES 1-10,000,

Defendants.


              DOMINION VOTING SYSTEMS, INC.’S BRIEF IN SUPPORT OF
               ITS REQUEST FOR REASONABLE ATTORNEYS’ FEES AND
                                  EXPENSES


       Defendant Dominion Voting Systems, Inc. (“Dominion”), by and through undersigned

counsel, hereby files this Brief in Support of Its Request for Reasonable Attorneys’ Fees and
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 2 of 9




Expenses (“Brief”), and in support states as follows:

       Certificate of Compliance with D.C.COLO.LCivR 7.1(a): On August 3, 2021, the

Court granted Defendants’ motion for sanctions and ordered Dominion and the other defendants

to submit their billing records to Plaintiffs’ counsel so that the parties may attempt to confer and

stipulate to a reasonable figure that would establish an appropriate sanction award. Dominion

submitted its billing records but was unable to reach an agreement with Plaintiffs’ counsel on an

appropriate sanction award. Pursuant to this Court’s Order, Dominion now submits to the Court

its billing records and an accompanying brief supporting its fee request.1

                                         INTRODUCTION

       In granting Defendants’ motions to sanction Plaintiffs’ counsel, the Court emphasized

Plaintiffs’ counsel’s failure to conduct a diligent factual inquiry before filing this litigation and

the objective frivolity of the claims asserted. These deficiencies, the Court determined,

warranted a sanctions award in the form of Defendants’ reasonable attorneys’ fees incurred for

both (1) preparing and arguing their motions to dismiss and (2) preparing and arguing their

opposition to Plaintiffs’ Motion for Leave to Amend the Complaint. See ECF No. 136, at 66–67.

Dominion now seeks an award of $78,944.00 in attorneys’ fees incurred in relation to these

tasks—a reasonable figure in light of the complexity of this case, the severity of the allegations

made by Plaintiffs, and the frivolous and burdensome strategy employed by Plaintiffs’ counsel

throughout this litigation.




1
 Dominion contemporaneously submits these billing records subject to the Protective Order
entered by the Court on August 17, 2021. See generally ECF No. 141.


                                                   2
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 3 of 9




                                      LEGAL STANDARD

       It is within the court’s discretion to determine the reasonableness of a fee award. Hensley

v. Eckerhart, 461 U.S. 424, 433 (1983). To determine a reasonable fee award, the court first

calculates the lodestar amount of the fee. See Robinson v. City of Edmond, 160 F.3d 1275, 1281

(10th Cir. 1998). A lodestar calculation involves multiplying the number of hours an attorney

expended to resolve an issue or perform a task by a reasonable hourly billing rate. Hensley, 461

U.S. at 433. Accordingly, the lodestar calculation requires the court to consider the

reasonableness of both the hours expended and the hourly billing rate.

       First, in determining the reasonableness of the hours expended, a court considers several

factors, including: (1) whether the amount of time spent on a particular task appears reasonable

in light of the complexity of the case, the strategies pursued, and the responses necessitated by an

opponent’s maneuvering; (2) whether the amount of time spent is reasonable in relation to

counsel’s experience; and (3) whether the billing entries are sufficiently detailed, showing how

much time was allotted to specific task. Shaw v. AAA Engineering & Drafting, Inc., 213 F.3d

538, 542 (10th Cir. 2000). Second, the court must also consider the reasonableness of the hourly

rate sought, which is determined based on the prevailing market rate in the relevant community.

Blum v. Stenson, 465 U.S. 886, 895 (1984).

                                           ANALYSIS

I.     THE TOTAL NUMBER OF HOURS EXPENDED BY COUNSEL FOR
       DOMINION IS REASONABLE.

       Dominion was represented in this matter by Brownstein Hyatt Farber Schreck, LLP

(“BHFS”), and seeks a total of $78,944.00 in attorneys’ fees for work performed by BHFS. (Ex.

A, Declaration of Stanley L. Garnett (“Garnett Decl.”), ¶¶ 1, 11.) BHFS spent a total of 242.3


                                                 3
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 4 of 9




hours (1) preparing and arguing Dominion’s Motion to Dismiss and (2) preparing and arguing

Dominion’s opposition to Plaintiffs’ Motion for Leave to Amend the Complaint. (Id. ¶ 6.) This

total hourly figure includes work performed by four separate attorneys and one paralegal over the

span of more than four months, and it is reasonable when viewed in light of the posture of this

baseless litigation and Dominion’s position as the lead defendant. (Id. ¶¶ 6, 12; see generally

Ex. B, Billing Records.)2

          First, the nature of the claims asserted in this litigation—along with the additional

meritless claims Plaintiffs attempted to assert in their failed Motion to for Leave to Amend—

presented legal issues that had not been explored in depth until the deluge of unsuccessful

challenges to the 2020 presidential election. In order to vigorously defend against these claims,

counsel for Dominion necessarily had to perform legal research on these legal issues and analyze

them in light of Plaintiffs’ voluminous complaint and imprecise claims for relief. (Ex. A,

Garnett Decl., ¶ 12.) Indeed, this action not only required Dominion’s counsel to research the

various substantive claims brought against Dominion, it also had to research the numerous other

deficiencies with Plaintiffs’ Complaint, such as the Court’s subject matter jurisdiction and, most

importantly, Plaintiffs’ lack of standing. Moreover, counsel for Dominion was unable to solely

draw on past research given that Plaintiffs were asserting a damages case comparing what

transpired during the 2020 election with a mass tort or products liability case.

          Second, the convoluted nature of the Complaint required counsel for Dominion to expend

considerable time simply deciphering the nature of the claims asserted before they could

formulate a strategy on how to address those claims. (Id.) For instance, rather than clearly


2
    Dominion redacted entries from its billing records that are unrelated to the fees it seeks.


                                                    4
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 5 of 9




delineate between a substantive due process and procedural due process challenge, Plaintiffs’

counsel elected to plead these distinct legal claims together. And upon careful scrutiny, not even

one of the Complaint’s 409 paragraphs addressed the constitutionality of insufficient procedures,

a necessary component of a procedural due process claim. Likewise, while the Complaint

alluded to racial discrimination in support of an equal protection challenge, Plaintiffs did not

clearly set forth the purported discrimination, nor did they even attempt to tie Dominion to these

alleged discriminatory actions. At bottom, the nonsensical and meandering nature of Plaintiffs’

Complaint (as well as their proposed amended complaint) required counsel for Dominion to

spend more time than usual piecing together Plaintiffs’ legal theories and assertions and then

responding to their deficiencies.

       Third, the strategy employed by Plaintiffs’ counsel throughout this litigation required

counsel for Dominion to operate on dual tracks, simultaneously seeking dismissal of Plaintiffs’

original Complaint and opposing Plaintiffs’ baseless Motion for Leave to Amend. (Id.) To be

sure, Plaintiffs’ counsel was well-aware of the Complaint’s myriad deficiencies when they

sought the Court’s leave to amend, as highlighted in the Rule 11 letters sent to Plaintiffs’ counsel

and then the motions to dismiss filed by Dominion and the other defendants. Despite knowing

these deficiencies, particularly with respect to Plaintiffs’ lack of standing, Plaintiffs’ counsel

elected to seek the Court’s leave to file an amended complaint that failed to address these fatal

flaws. The total hours of expended by Dominion’s counsel is reasonable in light of Plaintiffs’

counsels insistence on forcing Dominion to operate on these dual (and equally futile) tracks.

       Finally, given the nature of the claims asserted by Plaintiffs in this case, it was crucial

Dominion provide a prompt and thorough response to adequately defend itself against these



                                                  5
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 6 of 9




severe—and baseless—allegations. (Id.) Dominion has been under constant attack since the

2020 presidential election and did not want this case to inspire a myriad of copy-cat cases.

Without a fulsome and immediate response in its defense, Dominion would jeopardize its entire

business, of which providing local election officials with secure tools they can use to run

elections is paramount.

       Taken together, these considerations support the reasonableness of the number of hours

Dominion’s counsel expended in preparing and arguing Dominion’s Motion to Dismiss and

opposition to Plaintiffs’ Motion for Leave to Amend the Complaint.

II.    THE HOURLY RATES SOUGHT ARE REASONABLE IN LIGHT OF THE
       PREVAILING MARKET RATE.

       The hourly rates charged sought by Dominion’s counsel comports with the prevailing

market rate for similar-sized firms in Colorado. As noted above, Dominion seeks $78,944.00 in

attorneys’ fees, which accounts for the work of four attorneys and one paralegal. BHFS billed

Dominion at or below its standard 2021 rates: (1) $656.25 per hour for Stanley L. Garnett, a

shareholder with nearly four decades of litigation experience; (2) $330.00 per hour for David B.

Meschke; (3) $270.00 per hour for Bridget C. DuPey; (4) $360.00 per hour for Sean S. Cuff; and

(5) $310.00 per hour for Catherine Olguin. (Ex. A, Garnett Decl., ¶ 7; see also Ex. B, Billing

Records.)

       Because some of these hourly rates, though reasonable, are above the rates included in

the resource referenced by the Court in its sanctions order—the Colorado Bar Association’s

Economics of Law Practice Survey—Dominion has reduced most of the rates above to reach its

lodestar calculation of $78,944.00. (Ex. A, Garnett Decl., ¶¶ 9–10.) This equates to a reduction

of nearly $20,000.00. (Id. ¶¶ 5, 11, 16.) Specifically, Dominion has reduced the rates sought to:


                                                 6
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 7 of 9




(1) $475.00 per hour for Stanley L. Garnett, a shareholder with nearly four decades of litigation

experience; (2) $300.00 per hour for David B. Meschke, a sixth-year associate; (3) $270.00 per

hour for Sean S. Cuff, who along with Bridget C. DuPey, is a second-year associate; and (4)

$150.00 per hour for Catherine Olguin, an experienced paralegal. (Id. ¶ 9.) On average, this

equals a rate of $330.42 per hour for work performed by attorneys. (Id. ¶ 10.) This average

hourly rate aligns with the rates reported in the Economics of Law Practice Survey for similar-

sized firms with similar levels of expertise and experience in the local legal community, as well

as other decisions within this District.3 See, e.g., Porter v. 1st Choice After Sch. Kare, No. 1:20-

cv-01028-RN-NRN, 2021 WL 1662716, at *1 (D. Colo. Apr. 28, 2021) (finding an hourly rate of

$450 for an experienced attorney reasonable); QFA Royalties LLC v. Q of O, LLC, No. 15-CV-

00461-CMA-MJW, 2016 WL 915753, at *3 (D. Colo. Mar. 10, 2016) (explaining “this Court has

found $425 to be a reasonable hourly rate for an experienced senior attorney and $285 to be a

reasonable hourly rate for an associate attorney”).

       Moreover, Dominion’s counsel made a concerted effort to allocate many of the tasks

performed in this litigation to attorneys with a lower hourly rate. Indeed, roughly 180 of the

242.3 hours expended by Dominion’s counsel were billed by associate-level attorneys at the

reduced rate of $300 per hour or less. (See Ex. B, Billing Records.) And the tasks performed by

these three associates—including researching and drafting the various motions in this

litigation—were reasonable in light of their level of experience.


3
  See COLORADO BAR ASSOCIATION, ECONOMICS OF LAW PRACTICE SURVEY 35 (2017) (noting
the mean hourly billing rate for firms with 250 or more attorneys is $328.00 per hour, with the
75th percentile billing at a rate of $475.00 per hour); id. at 40 (noting the 75th percentile for
hourly billing rates for paralegal services is $150.00 per hour for paralegals with five or more
years of experience).


                                                 7
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 8 of 9




       Because the hourly rates sought by Dominion for BHFS’s work aligns with the average

market rates for similar-sized firms in Colorado, and because Dominion’s counsel appropriately

allocated tasks to attorneys with lower hourly billing rates, the amount Dominion requests in

attorneys’ fees is reasonable.

                                        CONCLUSION

       For the foregoing reasons, Dominion respectfully requests that this Court award

Dominion its reasonable attorneys’ fees in the amount of $78,944.00.

        Dated September 3, 2021.


                                                    s/ Stanley L. Garnett___________________
                                                    Stanley L. Garnett
                                                    David B. Meschke
                                                    Amanda K. Houseal
                                                    Bridget C. DuPey
                                                    Brownstein Hyatt Farber Schreck, LLP
                                                    410 Seventeenth Street
                                                    Suite 2200
                                                    Denver, CO 80202-4432
                                                    Phone: 303.223.1100
                                                    Email: sgarnett@bhfs.com
                                                    dmeschke@bhfs.com
                                                    ahouseal@bhfs.com
                                                    bdupey@bhfs.com

                                                    Attorneys for Defendant Dominion Voting
                                                    Systems, Inc.




                                                8
Case 1:20-cv-03747-NRN Document 150 Filed 09/03/21 USDC Colorado Page 9 of 9




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 3rd day of September 2021, a true and
correct copy of the foregoing DOMINION VOTING SYSTEM INC.’S BRIEF IN SUPPORT
OF ITS REQUEST FOR REASONABLE ATTORNEYS’ FEES AND EXPENSES was
electronically filed with the Court using the CM/ECF system which will send notification of such
filing to all counsel of record.

                                                   s/ Stanley L. Garnett
                                                   Stanley L. Garnett
